DETAILED ACTION
Status of Claims
The following is an Allowability Notice for Application #15/396,127 in response to the Patent Trial and Appeal Board decision rendered on 02/28/2022 in which the examiner’s 103 rejection was reversed.  This application was originally filed on 12/30/2016 and is a Continuation-In-Part of PCT/EP2014/001805, filed on 07/02/2014..   
Claims 1, 3, 6-9, and 11-15 are now pending and have been examined.
Claims 2, 4-5, and 10 have been cancelled by the applicant.


Allowable Subject Matter
Claims 1, 3, 6-9, and 11-15 are allowed.

The following is an examiner’s statement of reasons for allowance:  The allowance has been granted in response to the decision of the Patent Trial and Appeal Board to reverse the examiner’s 103 rejection in a decision rendered on 02/28/2022.  

Per Step 1 of the analysis, Independent claim 1 complies with 35 U.S.C. 101.  Claim 1 is a method, or process, which is a statutory category for patentability.  Independent claim 8 is directed to a device comprising at least a processor and memory.  Therefore, the device is interpreted as an apparatus, which is a statutory category for patentability.    Further, Step 2A, Prong 1 of the analysis the examiner could identified an abstract idea in the claims.  The claims are directed to a mental process of selecting advertising messages based on boundary conditions, products proximity, and other factors.  A human operator could manually observe and gather the data related to customers in a retail setting and deliver advertising messages such as discounts based on the observed data.  Per Step 2A, Prong 2 of the analysis, the examiner found that the abstract idea I integrated into a practical application.  The use of a specific technology, namely a readable ID of a shopping cart or basket, is leveraged in order to provide individualized yet anonymized message delivery and data collection.  This could not be done as a mental process in the same manner.  Therefore, the technology is used to implement the practical application.  Therefore, the claims are considered eligible under Step 2A, Prong 2 of the analysis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682